Citation Nr: 0945543	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-25 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis and 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for arthritis and 
degenerative disc disease of the cervical spine.  

3.  Entitlement to service connection for a right hip 
condition.  

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected tension headaches.  

5.  Entitlement to a compensable disability rating for 
service-connected hemorrhoids.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 
1975.  The records show that he had additional service, 
including in the Reserves.  However, dates of inactive and 
active duty for training have not been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2005 and April 2006 rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (the RO).  

The Veteran testified before a Decision Review Officer (DRO) 
in July 2007 at a formal hearing at the RO.  A transcript of 
that hearing been associated with the Veteran's claims file.

In November 2005, the Veteran filed a claim for entitlement 
to service connection for posttraumatic stress disorder 
(PTSD).  This claim was denied in the above-mentioned April 
2006 rating decision.  However, this claim was later granted 
in a March 2009 DRO decision; a 10 percent disability rating 
was assigned, effective November 1, 2005.  The Veteran has 
not disagreed with the assigned disability rating or the 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, that 
matter has been resolved and is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural and evidentiary 
development.

In reviewing the Veteran's claims file, the Board notes that 
key treatment records are missing.  The duty to assist 
obligates VA to obtain these records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the 
Secretary has a duty to assist in obtaining relevant and 
adequately identified records).

Review of the Veteran's claims folder reveals that the 
Veteran has additional periods of active duty, indicating 
time spent in the Reserves or National Guard.  Such service 
has not yet been confirmed, and the Veteran's claims file 
contains no medical or personnel records relating to these 
periods of Reserve or National Guard service.  Such records 
should be obtained.  

Additionally, the Veteran has identified receiving treatment 
from the Israeli Medical Center in Tel Aviv, Israel, and 
stated that such records will support the issues currently on 
appeal.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's active and 
inactive service, including all periods 
of active duty and active duty for 
training, and inactive duty drill time.

2. Obtain the Veteran's complete service 
treatment records and service personnel 
records for all periods of active and 
inactive service, including any and all 
Reserve and National Guard service.

Make all attempts to reconstruct missing 
or lost records, in keeping with 
provisions used to reconstruct records in 
"fire-related" missing records.

Perform all follow up indicated, document 
negative responses, and refer to the 
service department for assistance where 
necessary.

If the records cannot be found, inform 
the Veteran so that he may attempt to 
obtain them on his own.

3.  Take all actions necessary to obtain 
treatment records from the Israeli 
Medical Center in Tel Aviv, Israel.  

Perform all follow up indicated and 
document negative responses.

If the records cannot be found, inform 
the Veteran so that he may attempt to 
obtain them on his own.

4.  After completion of #1-3, schedule 
the Veteran for medical examinations by 
appropriate medical professionals-who 
have not already examined the Veteran-to 
determine the nature, extent, and 
etiology of his claimed lumbar and 
cervical spine disabilities and his right 
hip disability; and the nature and extent 
of his tension headaches and hemorrhoids.  
All indicated tests and studies should be 
performed. The claims folder, and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examinations.

The examiners must provide the following 
opinions:

a) Is it at least as likely as not that 
any diagnosed lumbar and/or cervical 
spine pathology had its onset during his 
active service or, in the alternative, is 
the result of the Veteran's active 
service or any incident therein or, in 
the alternative, are the result of the 
Veteran's periods of active service and 
active duty for training, or injury 
incurred during a period of inactive duty 
for training, or any incident therein 
including?

b) Is it at least as likely as not that 
any diagnosed right shoulder pathology 
had its onset during his active service 
or, in the alternative, is the result of 
the Veteran's active service or any 
incident therein or, in the alternative, 
are the result of the Veteran's periods 
of active service and active duty for 
training, or injury incurred during a 
period of inactive duty for training, or 
any incident therein including?

A complete rationale must be provided for 
all opinions expressed.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for arthritis and degenerative disc 
disease of the lumbar and cervical spine, 
and for a right hip condition, and for 
increased evaluations for the service-
connected tension headaches and 
hemorrhoids, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


